COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re David Torres, Torres Metals Recycling, and Torres Salvage, Inc

Appellate case number:    01-17-00967-CV

Trial court case number: 33276

Trial court:              12th District Court of Grimes County

        Relators filed a petition for writ of mandamus asking us to compel the trial court to
vacate its reinstatement order. Relator also filed a motion for emergency relief. We granted
relator’s request for emergency relief and issued an order staying all trial court proceedings. In
the order, we asked real party in interest, Benny Torres, to file a response to the petition by
January 12, 2018. Real party instead filed a copy of a notice of nonsuit filed in the trial court.
      We direct relator to file a response within 10 days of the date of this order addressing
whether this proceeding is moot.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                   Acting individually       Acting for the Court


Date: January 25, 2018